     Case 2:16-cv-01121-MCE-CKD Document 69 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GLEN MEYERS,                                       No. 2:16-cv-01121-MCE-CKD

12                           Plaintiff,                  ORDER

13              v.
14    COUNTY OF SACRAMENTO, et al.,
15                           Defendants.
16

17             On June 15, 2020, the magistrate judge filed findings and recommendations herein, which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. ECF No. 62. After the deadline to file

20   objections had passed, attorney Dennise Henderson filed a “Response to Magistrate’s

21   Recommendation of Dismissal.” ECF No. 63. Plaintiff is proceeding in propria persona, and Ms.

22   Henderson is not counsel of record. Defendants filed a response to Ms. Henderson’s filing. ECF

23   No. 65.

24             The Court has reviewed the file and concludes that it is appropriate to adopt the Proposed

25   Findings and Recommendations in full.

26             Accordingly, IT IS HEREBY ORDERED that:

27             1. The Magistrate’s Findings and Recommendations (ECF No. 62) are ADOPTED in

28                   full;
                                                         1
     Case 2:16-cv-01121-MCE-CKD Document 69 Filed 08/12/20 Page 2 of 2

 1         2. Plaintiff’s action is DISMISSED; and
 2         3. The Clerk of Court is directed to close this case.
 3         IT IS SO ORDERED.
 4   Dated: August 11, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
